This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RODNEY BOWE,

 3          Petitioner/Counterrespondent-Appellee,

 4 v.                                                                   No. A-1-CA-37280

 5 SINA AURELIA PLEASANT
 6 SOUL-BOWE,

 7      Respondent/Counterpetitioner-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Debra Ramirez, District Judge

10 L. Helen Bennett, P.C.
11 L. Helen Bennett
12 Albuquerque, NM

13 for Appellee

14 Walz and Associates
15 Jerry A. Walz
16 Albuquerque, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 VANZI, Chief Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired. AFFIRMED.

4   {2}   IT IS SO ORDERED.


5
6                                      LINDA M. VANZI, Chief Judge

7 WE CONCUR:



8
9 JULIE J. VARGAS, Judge


10
11 JENNIFER L. ATTREP, Judge




                                         2